Citation Nr: 0803168	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-29 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a bilateral foot 
disorder. 

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that a current back disorder is related to service.

2.  The veteran does not have a current bilateral foot 
disorder.  

3.  The competent medical evidence of record does not show 
that a current left knee disorder is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2.  The criteria for service connection for a bilateral foot 
disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  

3.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2004.  The 
RO notice letter dated in April 2004 informed the veteran 
that he could provide evidence to support his claim for 
service connection or location of such evidence and requested 
that he provide any evidence in his possession.  The notice 
letter notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency. He 
was advised that it was his responsibility to either send 
records pertinent to his claims, or to provide a properly 
executed release so that VA could request the records for 
him. The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case. 38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claim and no disability rating or effective date 
will be assigned, there is no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records have been obtained.  VA treatment 
records are also on file, and Social Security Administration 
(SSA) records have been associated with the claims file.  No 
other treatment records have been identified.  VA 
examinations have been conducted.  In light of the foregoing, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for arthritis may also be established 
based upon a legal presumption by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007). 

A Back Disorder

The veteran contends that he injured his back during service 
when he fell seven feet off a tank and that he has had 
problems with his back since that injury.  The service 
medical records do not reflect treatment for a back injury.  
In February 1979, he complained of abdominal pain that 
radiated to the back and on follow-up that same month, he 
complained of difficulty urinating and low back pain.  
Prostatitis was diagnosed.  

The Board has reviewed VA medical treatment records dated 
from 1997 to 2005, as well as records from the SSA.  VA 
outpatient treatment records show that in October 1997, the 
veteran reported having occasional back pain.  No diagnosis 
regarding the back was given.  X-rays taken in November 2000 
show some lumbar scoliosis and minimal narrowing of the L5-
S1, and X-rays of the cervical spine showed narrowing of the 
disc space at C5-6 and changes consistent with cervical 
spondylosis.  In August 2002, an MRI of the lumbar spine 
showed narrowing of the L5-S1 as well as bulging there and at 
the L1-2, L2-3, L3-4 and L4-5.  In 2003 and 2004, the veteran 
was noted to have complaints of back pain with the 
administration of lumbar epidural injections and acupuncture.  
Treatment records show a finding of lumbar radiculopathy, 
bulging disc at L4-L5 and L5-S1 levels, and spinal stenosis 
from C5 to C7 is shown on VA MRI of February 2004.  
Complaints and treatment for back complaints of pain 
continued into 2005.  

The veteran was examined by VA in October 2005.  The veteran 
reported that he injured his back during service when he fell 
from a tank, and that he has had problems with his back since 
that time.  The examiner evaluated the veteran, and reviewed 
his X-rays.  The impression was, symptomatic 
spondylolisthesis L5-S1.  The examiner stated that he had 
reviewed the service medical records, the VA treatment 
records and the records from SSA.  It was his opinion that 
the veteran's present back condition was not caused by or the 
result of the described injury that occurred while he was on 
active duty in the 1970s.  

Initially, the Board notes that there is no evidence of a 
back injury in service, and confirmation of a back disorder, 
including arthritis, occurs in the record in 2000, over 
twenty years after service discharge.  Generally, the veteran 
is competent to attest to an injury sustained in service and 
symptoms experienced in service.  Layno v. Brown, 6 Vet. App. 
465 (1994); 38 C.F.R. § 3.159(a)(2).  Additionally, there is 
a current diagnosis of a back disorder, including 
intervertebral disc disease.   

It is probative that the first indication of any back pain 
was in 1997, over twenty years after separation.  With 
respect to negative evidence, the United States Court of 
Appeals for Veterans Claims (Court) has held that the fact 
that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v.  West, 12 Vet. App. 453, 459 
(1999); Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to  consider the veteran's entire 
medical history, including the  lengthy period of absence of 
complaint with respect to the  condition he now raised]; see 
also Shaw v. Principi, 3 Vet.  App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].  Given the lack of any 
complaints or treatment for many years after service and a 
finding in private record of November 2000 of a history of a 
back injury due to a motor vehicle accident, the Board finds 
that the veteran's account of injury in service and ongoing 
residuals not credible.  A back disorder, including 
arthritis, is not shown in service and arthritis is not shown 
within the first post-service year.  Considering the length 
of time between the veteran's separation and the first 
evidence of back pain of record, service connection is not 
warranted.  

Additionally, there is medical evidence, specifically the 
October 2005 VA examiner's opinion, stating that the 
veteran's current back condition is not related to the 
claimed in-service injury.  The examiner's opinion was based 
upon review of the claims folder and examination of the 
veteran.  As the only medical evidence of record concludes 
that the veteran's back disorder is not due to his service, 
service connection is not warranted.  

The Board notes the veteran's argument that the back disorder 
began in service due to an injury.  However, as a lay person, 
he is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This 
determination, however, is not a matter for an individual 
without medical expertise.  Id..  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record which does not show 
that the current back disorder is due to service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's service connection claim for a back disorder.  In 
making this decision, the Board has considered the benefit-
of-the-doubt doctrine, but it does not apply here because the 
evidence is not in approximate balance.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  



A Bilateral Foot Disorder

The veteran contends that he has a bilateral foot disorder 
due to an injury sustained in service in February 1978.  The 
record is absent for any evidence that the veteran suffers 
from a bilateral foot disorder.  Service records show that in 
January 1978, the veteran complained of a right ankle injury 
two days prior.  X-rays of the right foot were negative.  
Thereafter, records from VA dated from 1997 to 2005, and from 
SSA do not reflect a finding of a foot disorder.  

VA hospitalization record of May 2004 notes a history of 
fracturing the right fourth toe from and injury two weeks 
prior.  X-rays that month note a fracture with no 
dislocation.  

The veteran was examined by VA in November 2005, and he 
reported that he had no subjective complaints involving 
either foot.  The examiner stated that he walked with a 
normal gait, full motion without pain, and that there were no 
deformities of either foot.  The examiner diagnosed, normal 
examination of the feet.  It was stated that the veteran had 
no physical impairment in regard to his feet.  

The veteran does not indicate that he has any symptoms the 
veteran attributable to his feet.  His statement attributing 
a claimed bilateral foot disorder to service is not competent 
evidence.  As a layperson, the veteran is not competent to 
offer a medical opinion as to diagnosis or etiology.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

As neither the November 2005 VA examination, nor any other 
evidence of record shows that the veteran has a bilateral 
foot disorder, the existence of the documented right ankle 
injury during service, over twenty years ago, would not 
satisfy the requisite element for service connection of a 
current disability.  In the absence of any competent evidence 
of current residuals from such injury, or the finding of any 
current bilateral foot disorder, the Board must conclude the 
veteran does not currently suffer from that disability.

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131.  The 
Court has held that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  Hence, in the absence of proof of 
a present disability there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's claim for service connection for a bilateral foot 
disorder must be denied because the first essential criterion 
for the grant of service connection, competent evidence of 
the disability for which service connection is sought, has 
not been met. In the absence of proof of a current disease or 
injury, there can be no valid claim.  Id.

A Left Knee Disorder

The veteran contends that he has a left knee disorder related 
to an injury to the left knee that he sustained in service in 
1976, and that he was treated by a medic in Germany.  His 
service medical records show that in November 1976, he 
complained of pain in the left knee.  He reported that he had 
hit it on a truck two weeks prior.  The veteran was treated 
with analgesics and was to have no physical training or 
prolonged standing for five days.  He returned for follow-up 
the following month and the examiner noted that there was no 
abnormality of the left knee.  In February 1977, the veteran 
complained of left knee pain.  There was no swelling or 
visible abnormalities and the veteran was given analgesics 
and a wrap for the knee.  The finding was left knee 
arthralgia.  In March 1977, the veteran was seen for left 
knee pain.  He reported that the knee had started to feel 
better until physical training test two days prior.  He was 
again treated for September 1977 for left knee pain.  
Examination showed no swelling, discoloration or deformity.  
The finding was sprained knee, muscular strain.  

The Board has reviewed VA medical treatment records dated 
from 1997 to 2005, as well as records from the SSA.  After 
service, a left knee complaint or a finding of left knee 
arthritis is not documented in the record until over twenty 
years after discharge.  In October 1997, the veteran 
complained of left knee pain.  He indicated that he had 
injured the knee while in service.  VA X-rays of October 1997 
show mild narrowing of the knee joints, and the examiner 
diagnosed degenerative joint disease of the knees.  A 
February 1998 VA physical therapy evaluation shows complaints 
of left knee pain.  In August 1998, the veteran complained of 
bilateral knee pain for several years.  Degenerative joint 
disease was diagnosed.  VA X-rays of March 2005 show 
chondrocalcinosis of the left knee.   

The veteran was examined by VA in October 2005.  The veteran 
stated the he had left knee pain and said that he thought it 
was related to his back.  The examiner reviewed X-rays and 
stated that he saw no evidence of chondrocalcinosis in the 
left knee.  The examiner diagnosed mild degenerative 
arthrosis of the left knee without any significant X-ray 
change.  It was the examiner's opinion that after reviewing 
the service medical records, VA treatment records, and 
records from SSA, the current left knee condition was not 
caused by or the result of the injury that occurred while the 
veteran was in the military.  

Initially, there is evidence of a left knee injury in service 
in 1976 and follow-up treatment into 1977, as documented in 
the service medical records.  Arthritis is not shown in the 
service records or within the first post service year.  There 
is a current diagnosis of a left knee disorder-degenerative 
joint disease, noted in 1997.  Therefore, the issue is 
whether the current diagnosis is related to the in-service 
injury.  

A review of the evidence shows that service connection for a 
left knee disorder is not warranted.  In the present claim, 
there is medical evidence, specifically the October 2005 VA 
examination, reporting that the veteran's left knee disorder 
is not related to the in-service injury.  The examiner opined 
that the veteran's in-service injury did not result in his 
current left knee disorder.  The examiner's uncontradicted 
opinion was based upon review of the claims folder and 
examination of the veteran.  As the only medical of record 
concludes that the veteran's left knee injury sustained in 
the military did not result in the current left knee 
disorder, service connection is not warranted.

Additionally, the Board finds probative that the first 
indication of any left knee pain or findings after service 
was in 1997, over twenty years after separation.  As noted 
above, with respect to negative evidence, the Court has held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years could be decisive.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999); Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Considering the length of time between the 
veteran's separation and the first evidence of left knee pain 
of record, service connection is not warranted.  

The Board notes the veteran's argument that the left knee 
disorder began in service due to an injury.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record which does not show that the 
current left knee disorder is due to the in-service diving 
injury.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Further to the extent that the veteran may be contending that 
his left knee disorder is related to his back disorder, as he 
suggested on VA examination in October 2005, since he is not 
service connected for a back disorder, service connection for 
a left knee disorder on a secondary basis is not for 
consideration.  See 38 C.F.R. § 3.310 (2007).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a left knee 
disorder.  In making this decision, the Board has considered 
the benefit-of-the-doubt doctrine, but it does not apply here 
because the evidence is not in 


approximate balance.  See Gilbert, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).


ORDER

Service connection for a back disorder is denied.    

Service connection for a bilateral foot disorder is denied. 

Service connection for a left knee disorder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


